                                           179 Filed 05/14/20
            Case 1:19-cr-00169-VM Document 180       05/13/20 Page 1 of 2

                                      Da     LaV                      1177 A            A      ca
                                      Pa                              N    Y , NY 10036
                                        212.715.9190                    212.715.9100
                                      F 212.715.8190                  F 212.715.8000
                                      da       @ a      .c



May 13, 2020

Via ECF a d E ai

The Honorable Victor Marrero
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

Re:      Uni ed S a e       . Pedro Hernande , 19-CR-169 (VM)

Dear Judge Marrero:

                 On behalf of defendant Pedro Hernande , we respectfully submit this unopposed
letter motion seeking to modify the bail conditions set by the Court s March 30, 2020 order (Dkt.
No. 163). Among other things, the Court s order, which was proposed and consented to by the
parties, required defense counsel to file each week a status update letter informing the Court of
the defendant s status and health. While this condition served a purpose when Mr. Hernande
was first released to the shelter system i.e., before he had obtained a phone or was fitted with
an electronic bracelet, and before the exact nature of his living situation could be ascertained in
the six weeks since his release, circumstances have changed such that counsel s weekly status
letters are no longer necessary. As previously reported, soon after his release, we provided Mr.
Hernande with a phone, which he has been using to stay in regular touch with counsel and
Pretrial Services. Last month, Mr. Hernande was fitted with an ankle bracelet by Pretrial
Services and moved into a private room at a hotel provided by the shelter system. His living
situation has become stable and, with the permission of Pretrial Services, we now are seeking to
enroll Mr. Hernande in an outpatient program that provides mental health therapy, drug
treatment, and reintegration services. Of course, Mr. Hernande remains in regular contact with
Pretrial Services, and to the extent any issues arise, Pretrial will advise counsel and, if necessary,
the Court, per the terms of the release order.

               We have discussed this application with the government, which does not object to
removal of the weekly status letter condition.




KRAMER LEVIN NAFTALIS & FRANKEL LLP                                                           KL3 3298608.1
                                           179 Filed 05/14/20
            Case 1:19-cr-00169-VM Document 180       05/13/20 Page 2 of 2

The Honorable Victor Marrero
May 13, 2020


                   We thank the Court for its consideration.



                                                        Respectfully submitted,


                                                         /s/ Darren A. LaVerne
                                                        Darren A. LaVerne
                                                        John McNulty
                                                        Hanna Seifert

                                                        KRAMER LEVIN NAFTALIS &
                                                        FRANKEL LLP
                                                        1177 Avenue of the Americas
                                                        New York, NY 10036
                                                        Telephone: 212.715.9190

                                                        Co n el for Pedro Hernande
cc:      Justin Rodrigue , Sebastian Swett
         Assistant United States Attorneys




KRAMER LEVIN NAFTALIS & FRANKEL LLP                                                  KL3 3298608.1   2
